DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1-11, 13, 15-20, and 23, the cancellation of claim 21 and 25-30, and the addition of new claims 31-38 in the response filed 4/25/22 is acknowledged.
Claims 1-11, 13-20, 22-24, and 31-38 are now pending in the application, with claims 4, 5, 9-11, 14-19, 22, 35, 36, and 38 being withdrawn (claims 35, 36, and 38 are not indicated as being withdrawn but are dependent on claim 22, which is withdrawn; thus, claims 35, 36, and 38 are withdrawn).
Claims 1-3, 6-8, 13, 20, 23, 24, 31-34, and 37 are examined below.
Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive, because the added amendments regarding the first and second end being rigidly coupled to the mechanical torso to rigidly maintain relative posture while the person moves forward, and the fall prevent device being configured to prevent the person from falling while the mechanical torso does not rotate relative to the at least one mechanical structure, are ultimately intended use limitations. The claimed fall prevention device is an apparatus, and Shofner in view of Triolo discloses in combination an apparatus that is capable of being used as claimed; further, no structure of Shofner in view of Triolo would prevent the user from using the apparatus as claimed. Please see the detailed rejection below. 
While the amendments were initially confirmed by Examiner in the interview (see Interview Summary Record 4/25/22) to overcome the prior art of record, the Examiner found that upon further assessment of the claim language and the specification, this was not actually the case. To expedite prosecution, the Examiner contacted the Applicant with proposed Examiner’s Amendments (see Interview Summary Record attached to this action) to bring the case to allowance, but an agreement was not reached. Thus, this Final Rejection is being mailed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the limitation “such that the at least one mechanical structure and the mechanical torso rigidly maintain relative posture to each other while the person moves forward” in lines 6-7. However, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph [0031] describes the coupling between the mechanical torso 104 and mechanical structure 110 as being rigid, but does not specify that this rigidity is configured to be maintained while the user moves forward.
Regarding claim 33, the claim recites the limitation “the plurality of concentric units has rectangular cross sections” in lines 1-2. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2, 3, 6-8, 13, 20, 23, 24, 31, 32, 34, and 37, the claims are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22, 34, and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 22, the claim is dependent on cancelled claim 21 and thus fails to include all the limitations of the claim upon which it depends. For purposes of compact prosecution and examination, claim 21 is interpreted to depend on claim 1.
Regarding claim 34, the claim is dependent on claim 0 and thus fails to include all the limitations of the claim upon which it depends. For purposes of compact prosecution and examination, claim 34 is interpreted to depend on claim 7.
Regarding claim 38, the claim is dependent on claim 0 and thus fails to include all the limitations of the claim upon which it depends. For purposes of compact prosecution and examination, claim 38 is interpreted to depend on claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 32 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 32, the claim positively recites the front plane of the person in line 3. Language such a “configured” or “adapted” is suggested to avoid claiming a human organism.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 13, 31, 32, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shofner US 4,245,659 in view of Triolo et al. US 2014/0358053 A1.
Regarding claim 1, Shofner discloses a fall prevention device 10 configured to be coupled to a person (figs. 1 and 5a-c, and col. 1, lines 5-6, crutch assembly, which is capable of preventing the person from falling), the fall prevention device 10 comprising: a mechanical torso 12/18/20 configured to be coupled to a torso of the person (figs. 1 and 5a-c, and col. 1, lines 47-53, the bar 12, sleeve 18, and strap 20 forming an assembly that wraps around and supports the torso; this assembly also relates to physical forces, since it physically supports the back of the chest of the user; thus, since dictionary.com defines mechanical as “relating to or controlled or operated by physical forces”, the assembly can be considered a mechanical torso); and at least one mechanical structure 14/14 comprising a first end and a second end and coupled to the mechanical torso 12/18/20 at the first end (figs. 1 and 2 and col. 1, lines 48-50, the upper/first ends of crutches 14/14 being securely coupled to the posterior of bar 12 via joints 16, which fasten the crutches 14/14 and bar 12 together; the lower ends of the crutches 14/14 being the second ends), wherein the second end of the at least one mechanical structure 14 is configured to be positioned behind the person and substantially close to a ground (fig. 5b, the bottom end of crutch 14 being behind the person as shown), such that when the second end of the at least one mechanical structure 14 contacts the ground, contact points of legs of the person on the ground and a contact point of the second end of the at least one mechanical structure 14 on the ground outline a multi-sided polygon on the ground (fig. 5b, the contact points on the ground of the person’s feet and the crutch 14 behind the person can be connected to form a multi-sided polygon on the ground), and when a vertical projection of a center of gravity of the person to the ground is configured to intersect the ground within the multi-sided polygon (fig. 5b, the vertical projection of the center of gravity of the person would be between the feet such that the projection intersects the ground within the polygon formed by the feet and the crutch behind), the fall prevention device 10 is configured to prevent the person from falling (figs. 5a-c, the person is held upright, and according to col. 2, lines 65-66, can be used during walking or standing; therefore, the joints 16 must have some level of rigidity that resists the weight of the person in order to maintain an upright, stable position of the person and the device 10).
Shofner is silent on the first end of the at least one mechanical structure being rigidly coupled to the mechanical torso such that the at least one mechanical structure and the mechanical torso rigidly maintain relative posture to each other while the person moves forward; and the fall prevention device being configured to prevent the person from falling while the mechanical torso does not rotate relative to the at least one mechanical structure.
However, Triolo teaches a leg and hip orthosis (fig. 17 and [0003]) comprising an analogous at least one mechanical structure having a first end rigidly coupled to the mechanical torso such that the at least one mechanical structure and the mechanical torso rigidly maintain relative posture to each other while the person moves forward; and the fall prevention device being configured to prevent the person from falling while the mechanical torso does not rotate relative to the at least one mechanical structure (fig. 17 shows analogous at least one mechanical structures extending downward from the hip joints 122/122, as well as a mechanical torso extending laterally between the two hip joints 122/122; [0138], the hip joints 122 are rotary joints that fasten the at least one mechanical structures and the mechanical torso together, and can also be locked; thus, when the at least one mechanical structures and the mechanical torso of Shofner are locked relative to each other, as taught by Triolo, they would be rigidly coupled to each other to maintain relative posture to each other, even while the person moves forward; further, locking Shofner’s at least one mechanical structure relative to the mechanical torso would allow the fall prevent device to be prevent the user from falling, even in the locked condition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one mechanical structure of Shofner so that its first is rigidly coupled to the mechanical torso such that the at least one mechanical structure and the mechanical torso rigidly maintain relative posture to each other while the person moves forward; and the fall prevention device being configured to prevent the person from falling while the mechanical torso does not rotate relative to the at least one mechanical structure, as taught by Triolo, “which allows the user to rest” until the next sequence of maneuvers ([0094]); in other words, the lockability provides the user with the ability to remain static and standing when movement is not desired; further, depending on the exact state of the user, locking the device would allow it to be used more as a general support to prevent falling.
Regarding claim 2, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the at least one mechanical structure 14 being coupled to a posterior 12/18 of the mechanical torso 12/18/20 (fig. 2, the crutch 14 being attached to bar 12 via joint 16), and wherein the posterior 12/18 of the mechanical torso 12/18/20 is a part of the mechanical torso 12/18/20 which is configured to be located behind a frontal plane of the person (figs. 5b-c and col. 2, lines 60-61, the bar 12 is positioned behind the user’s back and is thus behind the frontal plane).
Regarding claim 3, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the at least one mechanical structure 14 comprising a pole (fig. 1).
Regarding claim 6, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the at least one mechanical structure 14 being adjustable in length (fig. 1 and col. 2, lines 1-2).
Regarding claim 7, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the at least one mechanical structure 14 comprising one or more of a plurality of concentric units 28/30 configured to slide into one another (fig. 4 and col. 2, lines 1-2).
Regarding claim 8, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses each of the plurality of concentric units 28/30 having a tubular cross-section (fig. 4 and col. 2, lines 1-2).
Regarding claim 13, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses an angle of the at least one mechanical structure 14 with respect to a vertical gravity line being adjustable (fig. 2 and col. 1, lines 58-68, joint 16 allows the crutch 14 to adjust through a variety of angles in different directions).
Regarding claim 31, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the at least one mechanical structure 14 being coupled to a side of the mechanical torso 12/18/20 (fig. 1).
Regarding claim 32, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the at least one mechanical structure 14 being coupled to a front 20 of the mechanical torso 12/18/20, and wherein the front 20 of the mechanical torso 12/18/20 is a part of the mechanical torso 12/18/20 located in a front of a frontal plane of the person (fig. 1, the crutches 14 being coupled to the entirety of the mechanical torso 12/18/20, including the belt 20, which is worn anteriorly, as in fig. 5a).
Regarding claim 34, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the plurality of concentric units 28/30 being configured to retract (fig. 4 and col. 2, lines 1-2).
Regarding claim 37, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner further discloses the second end of the at least one mechanical structure 14 comprising an attachment 32 adding traction to the ground (fig. 1 and col. 2, lines 2-3).
Claims 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shofner US 4,245,659 in view of Triolo et al. US 2014/0358053 A1 further in view of Tsai et al. US 10,835,443 B2.
Regarding claim 20, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner in view of Triolo is silent on the mechanical torso being configured to be coupled to a lower extremity exoskeleton, the lower extremity exoskeleton comprising: an exoskeleton torso configured to be coupled to the torso of the person; and two exoskeleton legs rotatably coupled to the exoskeleton torso and configured to be coupled to legs of the person.
However, Tsai teaches a wearable device 10 also for supporting an upright user (fig. 1 and col. 1, lines 17-19) comprising an analogous mechanical torso 11 (fig. 1 and col. 3, line 52, assembly 11 also supports the chest from the rear, similar to Shofner’s mechanical torso) that is configured to be coupled to a lower extremity exoskeleton 12L/12R/22, the lower extremity exoskeleton 12L/12R/22 comprising: an exoskeleton torso 22 configured to be coupled to the torso of the person (fig. 1 and col. 3, line 55, waist assembly 22); and two exoskeleton legs 12L/12R rotatably coupled to the exoskeleton torso 22 and configured to be coupled to legs of the person (fig. 1 and col. 3, lines 58-67, leg assemblies 12L/12R pivotally coupled to the waist assembly 22 via hip joints 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanical torso of Shofner in view of Triolo to be configured to be coupled to a lower extremity exoskeleton, the lower extremity exoskeleton comprising: an exoskeleton torso configured to be coupled to the torso of the person; and two exoskeleton legs rotatably coupled to the exoskeleton torso and configured to be coupled to legs of the person, as taught by Tsai, to provide further support and movement to the user’s legs via lower body exoskeleton, which would further rehabilitation (col. 1, lines 17-25).
Regarding claim 23, Shofner in view of Triolo further in view of Tsai discloses the claimed invention as discussed above.
Shofner in view of Triolo is silent on the two exoskeleton legs of the lower extremity exoskeleton being rotatably coupled to the mechanical torso.
However, Tsai further teaches the two exoskeleton legs 12L/12R of the lower extremity exoskeleton 12L/12R/22 being rotatably coupled to the mechanical torso 11 (fig. 1 and col. 3, lines 58-67, leg assemblies 12L/12R pivotally coupled to the waist assembly 22 via hip joints; therefore, since the leg assemblies 12L/12R are rotatably coupled to the waist assembly 22, which is coupled to the chest assembly 11, the leg assemblies 12L/12R are rotatably coupled to the chest assembly 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the two exoskeleton legs of the lower extremity exoskeleton of Shofner in view of Triolo in view of Tsai to be rotatably coupled to the mechanical torso, as taught by Tsai, to allow rotational freedom of movement at the hip joint for the ability to smoothly walk while wearing the exoskeleton.
Regarding claim 24, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner in view of Triolo is silent on two lower extremity exoskeleton legs configured to be coupled to the legs of the person.
However, Tsai teaches a wearable device 10 also for supporting an upright user (fig. 1 and col. 1, lines 17-19; Tsai’s device also has an analogous mechanical torso 11 according to fig. 1 and col. 3, line 52, since assembly 11 also supports the chest from the rear, similar to Shofner’s mechanical torso) further comprising two lower extremity exoskeleton legs 12L/12R configured to be coupled to the legs of the person (fig. 1 and col. 3, lines 58-67, the exoskeleton legs 12L/12R connected to assembly 11 via assembly 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the fall prevention device of Shofner in view of Triolo with two lower extremity exoskeleton legs configured to be coupled to the legs of the person, as taught by Tsai, to provide further support and movement to the user’s legs via lower body exoskeleton, which would further rehabilitation (col. 1, lines 17-25).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shofner US 4,245,659 in view of Triolo et al. US 2014/0358053 A1 further in view of Shimada et al. US 2006/0064047 A1.
Regarding claim 33, Shofner in view of Triolo discloses the claimed invention as discussed above.
Shofner in view of Triolo is silent on the plurality of concentric units having rectangular cross-sections.
However, Shimada teaches a walking assistance device 2 (fig. 2) comprising a plurality of concentric units 22/23 having rectangular cross-sections (fig. 2 and [0065], central frame 22 is a pip member with rectangular cross section, and frame 23 is slidably fitted into frame 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the plurality of concentric units of Shofner in view of Triolo to have rectangular cross-sections, as taught by Shimada, which creates a prima facie case of obviousness, since the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant (please see MPEP 2144.04 IV. B.; furthermore, the specification of the instant application provides no evidence as to the criticality of the claimed shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandler et al. US 2016/0038371 A1 discloses a gait orthosis attachable to the legs and torso, further featuring crutches for balance aid. Hummelshoj US 10,596,012 B2 discloses an artificial “limb” for supporting the user from the back.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786